IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,876


EX PARTE ROBERT GREENLEE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-1038-05 IN THE 241ST DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
building and sentenced to twenty years' imprisonment. 
	Applicant contends that he was denied his right to appeal on this case.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	The trial court has determined that Applicant was unintentionally denied the representation
of counsel on appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 241-1038-05 from the 241st Judicial
District Court of Smith County.  Applicant is ordered returned to that time at which he may give a
written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: March 19, 2008
Do Not Publish